DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C §112(b), the amendment filed on 08/27/2021 corrected the issue under §112(b). The rejection has been withdrawn. 

Regarding the rejection under 35 U.S.C. §103, after comparing claimed features defined by each of independent claims, the examiner determined that the amended independent claims (filed on 08/27/2021) are not sufficient to distinguish with prior art of the record. 

The examiner discussed the claimed invention with an applicant’s representative (Mr. Gene M. Garner II, Reg. 34,172). Mr. Garner sent a proposed amendment based on the interview. The amended independent claims further capture features as disclosed in the specification ([0065-0066], [0096-0097]) and drawings (Fig.  11 and Fig. 18). 	The examiner agreed the proposed amendment would be sufficient to distinguish with prior art references. Mr. Garner authorized the examiner to enter the proposed amendment. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gene M. Garner II (Reg. 34,172) on 09/03/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

1. (currently amended) A speech recognition apparatus comprising:
a memory, and
a processor coupled to the memory and configured to execute a process including:
extracting features of noise included in speech data to be recognized, wherein the features determine categories of the noise and the categories include at least one of background music (BGM), environment sound, and sound effect;
performing, for the speech data, a suppression process for each of the categories of the noise corresponding to the 
detecting non-recognition-target speech included in the speech data, the non-recognition-target speech including sound of a voice other than the speech data to be recognized;
performing a speech filtering process to suppress the non-recognition-target speech;
selecting any one of a plurality of speech recognition engines based on a recognition rate of each of the speech recognition engines, the recognition rate being estimated based on a feature amount of the speech data after the suppression process is performed, the selecting comprising:
building a neural network based on a learning model;
inputting the feature amount into the built neural network;
obtaining, from the built neural network, an inference result comprising the recognition rate of the each of the speech recognition engines; and
selecting the any one of the plurality of speech recognition engines based on the obtained recognition rate of the each of the speech recognition engines; and


2. (previously presented) The speech recognition apparatus according to claim 1, wherein the suppression process uses a learning model for each of the categories corresponding to the extracted features of the noise among a plurality of learning models learned to suppress respective categories of noise according to the respective features of the noise.

3. (cancelled) 

4. (currently amended) A non-transitory computer-readable medium storing a speech recognition program causing a computer to execute a process comprising:
extracting features of noise included in speech data to be recognized, wherein the features determine categories of the noise and the categories include at least one of background music (BGM), environment sound and sound effect;
performing, for the speech data, a suppression process for each of the categories of the noise corresponding to the 
detecting non-recognition-target speech included in the speech data, the non-recognition-target speech including sound of a voice other than the speech data to be recognized;
performing a speech filtering process to suppress the non-recognition-target speech;
selecting any one of a plurality of speech recognition engines based on a recognition rate of each of the speech recognition engines, the recognition rate being estimated based on a feature amount of the speech data after the suppression process is performed, the selecting comprising:
building a neural network based on a learning model;
inputting the feature amount into the built neural network;
obtaining, from the built neural network, an inference result comprising the recognition rate of the each of the speech recognition engines; and
selecting the any one of the plurality of speech recognition engines based on the obtained recognition rate of the each of the speech recognition engines; and


5. (previously presented) The medium according to claim 4, wherein the suppression process uses a learning model for each of the categories corresponding to the extracted features of the noise among a plurality of learning models learned to suppress respective categories of noise according to the respective features of the noise.

6. (cancelled) 

7. (currently amended) A speech recognition method causing a computer to execute a process comprising:
extracting features of noise included in speech data to be recognized, wherein the features determine categories of the noise and the categories include at least one of background music (BGM), environment sound and sound effect;
performing, for the speech data, a suppression process for each of the categories of the noise corresponding to the 
detecting non-recognition-target speech included in the speech data, the non-recognition-target speech including sound of a voice other than the speech data to be recognized;
performing a speech filtering process to suppress the non-recognition-target speech;
selecting any one of a plurality of speech recognition engines based on a recognition rate of each of the speech recognition engines, the recognition rate being estimated based on a feature amount of the speech data after the suppression process is performed, the selecting comprising:
building a neural network based on a learning model;
inputting the feature amount into the built neural network;
obtaining, from the built neural network, an inference result comprising the recognition rate of the each of the speech recognition engines; and
selecting the any one of the plurality of speech recognition engines based on the obtained recognition rate of the each of the speech recognition engines; and


8. (previously presented) The speech recognition method according to claim 7, wherein the suppression process uses a learning model for each of the categories corresponding to the extracted features of the noise among a plurality of learning models learned to suppress respective categories of noise according to the respective features of the noise.

9. (cancelled) 


Allowable Subject Matter
Claims 1, 2, 4, 5, 7 and 8 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659